                  Case 5:20-cv-00673 Document 1 Filed 06/04/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

MARC LEWIS                                         §
                                                   §
     Plaintiff,                                    §
                                                   §    CIVIL ACTION NO. 5:20-cv-00673
v.                                                 §
                                                   §
FEDERAL HOME LOAN MORTGAGE                         §
CORPORATION,                                       §
                                                   §
     Defendant.                                    §

                                      NOTICE OF REMOVAL

        Defendant Federal Home Loan Mortgage Corporation (“Freddie Mac” or “Defendant”)

 hereby removes the action Plaintiff Marc Lewis (“Plaintiff”) filed in the 166th Judicial District

 Court of Bexar County, Texas, Cause No. 2020C103064 to the United States District Court for

 the Western District of Texas, San Antonio Division, under 12 U.S.C. 1452(f) and 28 U.S.C. §

 1331 and 1332.

                               I.      STATEMENT OF THE CASE

        1.         On or about February 12, 2020, Plaintiff commenced Cause No. 2020C103064

styled Lewis v. Fed. Home Loan Mortg. Corp., in the 166th Judicial District Court of Bexar

County, Texas, (the “State Court Action”). Pursuant to 28 U.S.C. § 1446(a), copies of all

process, pleadings, orders and other papers filed in the State Court Action and obtained by

Defendant are attached hereto as composite Exhibit “A” and incorporated herein by reference.

        2.         Plaintiff sues Defendant for violations of Section 50(a)(6), Article XVI of the

Texas Constitution, as well as claims for breach of contract, quiet title, and declaratory relief in

connection with property in which Defendant holds a lien interest.            Plaintiff argues that

Defendant’s lien on the property is invalid, and seeks clear title to the property. According to


DEFENDANT’S NOTICE OF REMOVAL                                                               Page 1 of 5
                  Case 5:20-cv-00673 Document 1 Filed 06/04/20 Page 2 of 5




Plaintiff’s Original Petition (“Complaint”), Plaintiff seeks monetary relief of over $100,000, but

not more than $200,000, plus unspecified non-monetary relief.1

           3.       This Court has diversity jurisdiction over this case, as there is complete diversity

of citizenship and the amount in controversy exceeds $75,000.

                                   II.      TIMELINESS OF REMOVAL

           4.       Defendant was served with the Complaint on or about May 5, 2020. This Notice

of Removal is filed within thirty (30) days of receipt of the Complaint by Defendants.

Accordingly, this Notice of Removal is timely.2

                                                  III.     VENUE

           5.       Venue for this Notice of Removal is proper in the United States District Court for

the Western District of Texas, San Antonio Division, because this district and division includes

Bexar County, Texas – the location of the pending State Court Action.3

                            IV.    BASIS FOR REMOVAL: 12 U.S.C. §1452(f)

           6.       Freddie Mac is a United States corporation chartered by an Act of Congress

organized and existing under the Federal Home Loan Mortgage Corporation Act, 12 U.S.C. §

1451, et seq.

           7.       12 U.S.C. § 1452(f) provides that Freddie Mac “shall be deemed to be an agency

included in sections 1345 and 1442 of such Title 28.” Section 1452(f) of Title 12 further

provides, in pertinent part, that any civil action in a state court to which Freddie Mac is a party



1
    See Original Petition, ¶ 33.
2
  See 28 U.S.C. § 1446(b) (“The notice of removal of a civil action or proceeding shall be filed within 30 days after
the receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim for
relief upon which such action or proceeding is based, or within 30 days after the service of summons upon the
defendant if such initial pleading has then been filed in court and is not required to be served on the defendant,
whichever period is shorter.”).
3
    See 28 U.S.C. § 1441(a); 28 U.S.C. § 124(b)(2).

DEFENDANT’S NOTICE OF REMOVAL                                                                                  Page 2 of 5
                  Case 5:20-cv-00673 Document 1 Filed 06/04/20 Page 3 of 5




may, at any time before trial, be removed to the United States District Court embracing the place

where the action is pending.

           8.       28 U.S.C. § 1442(a) does not require Freddie Mac to notify or obtain the consent

of any other defendant in this action in order to remove the entire case to federal court.4

           9.       Freddie Mac is a party to the State Court Action as referenced above, and no trial

of the action has yet taken place. Freddie Mac is, therefore, entitled to remove this action to this

Court.

                                V. BASIS FOR REMOVAL: DIVERSITY

           10.      Alternatively and as an additional basis of removal, this Court has original

jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332 (diversity jurisdiction).                           The

requirements of diversity jurisdiction are met in this case because the parties are completely

diverse in citizenship, and the amount in controversy, exclusive of interest and costs, exceeds

$75,000.

           A.       Complete Diversity Exists.

           11.      Diversity jurisdiction exists if there is “complete diversity between all named

plaintiffs and all named defendants, and no defendant is a citizen of the forum State.”5

           12.      According to the Complaint, Plaintiff is a resident of Bexar County and,

accordingly, is a citizen of Texas for purposes of diversity jurisdiction.6




4
  See 28 U.S.C. 1442(a); Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1253 (9th Cir. 2006) (stating that
“[w]hereas all defendants must consent to removal under section 1441…, a federal officer or agency defendant can
unilaterally remove a case under section 1442…”) (citations omitted); Ely Valley Mines, Inc. v. Hartford Accident &
Indemnity Co., 644 F. 2d 1310, 1315 (9th Cir. 1981) (stating that “§ 1442 represents an exception to the general rule
(under §§ 1441 and 1446) that all defendants must join in the removal petition”).
5
    Lincoln Prop. Co. v. Roche, 126 S. Ct. 606, 610 (2005).
6
 See Original Petition, ¶ 3; See Preston v. Tenet Healthsystem Mem’l Med. Ctr., 485 F.3d 793, 797-98 (5th Cir.
2007).

DEFENDANT’S NOTICE OF REMOVAL                                                                              Page 3 of 5
                   Case 5:20-cv-00673 Document 1 Filed 06/04/20 Page 4 of 5




           13.         Freddie Mac is a United States corporation chartered by an Act of Congress

organized and existing under the Federal Home Loan Mortgage Corporation Act, 12 U.S.C. §

1451, et seq. and is at the present time a citizen of Washington, D.C.

           14.         Because Plaintiff is a citizen of Texas and Freddie Mac is a citizen of

Washington, D.C., complete diversity of citizenship exists.

           B.          The Amount in Controversy Exceeds $75,000.

           15.         In order to establish diversity jurisdiction, the amount in controversy must exceed

$75,000.7

           16.         Plaintiff seeks monetary relief of over $100,000, but not more than $200,000, plus

unspecified non-monetary relief.8 Accordingly, the amount in controversy exceeds $75,000.

                 VI.       PROCEDURAL REQUIREMENTS HAVE BEEN SATISFIED

           17.         Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

served in the State Court Action, are attached hereto as Exhibit A.

           18.         Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant is providing Plaintiff, through counsel, with written notice of removal; and a copy of

this Notice of Removal is being filed with the Clerk of Bexar County, Texas.

                                            VII.    CONCLUSION

           19.         The Court may exercise diversity jurisdiction over this action because the Parties

are completely diverse, and the amount in controversy exceeds $75,000.




7
    28 U.S.C. § 1332(a).
8
    See Original Petition, ¶ 33.

DEFENDANT’S NOTICE OF REMOVAL                                                                     Page 4 of 5
             Case 5:20-cv-00673 Document 1 Filed 06/04/20 Page 5 of 5




       Dated: June 4, 2020                          Respectfully submitted,

                                                    /s/ Heather N. Sutton
                                                    HEATHER N. SUTTON, SBN: 24072378
                                                    hsutton@mcguirewoods.com
                                                    MCGUIREWOODS LLP
                                                    2000 McKinney Avenue, Suite 1400
                                                    Dallas, Texas 75201
                                                    Telephone: 214.932.6400
                                                    Facsimile: 469.372.3877

                                                    ATTORNEY FOR DEFENDANT


                                CERTIFICATE OF SERVICE

        I hereby certify that on June 4, 2020, a true and correct copy of the foregoing was served
via the Court’s ECF filing system, as follows:

       Robert “Chip” Lane
       Joshua D. Gordon
       S. Alex Lick
       The Lane Law Firm, P.L.L.C.
       6200 Savoy Drive, Suite 1150
       Houston, Texas 77036
       (713) 595-8200
       notifications@lanelaw.com
       joshua.gordon@lanelaw.com
       alex.lick@lanelaw.com

       ATTORNEYS FOR PLAINTIFF

                                                    /s/ Heather N. Sutton
                                                    HEATHER N. SUTTON




DEFENDANT’S NOTICE OF REMOVAL                                                             Page 5 of 5
